¾¾¾¾¾ UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ¾¾¾¾¾ FORM 10-Q/A Amendment No. 3 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-21422 OPTi Inc. (Exact name of registrant as specified in its charter) CALIFORNIA 77-0220697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One First Street, Suite 14, Los Altos, California (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code (650) 213-8550 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large-accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant's common stock as of January 31, 2012 was 11,645,903. ¾¾¾¾¾ INDEX EXPLANATORY NOTE This Amendment No. 1 on Form 10/Q-A amends our quarterly report on Form 10-Q for the fiscal quarter ended December 31, 2011, as filed with the Securities and Exchange Commission on February 14, 2012, and is being filed solely to include the XBRL exhibit to the filing. INDEX OPTi Inc. INDEX Page # PART I: FINANCIAL INFORMATION 4 ITEM 1: FINANCIAL STATEMENTS (Unaudited) 4 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Condensed Consolidated Financial Statements 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 11 Overview 11 Results of Operations 12 Liquidity and Capital Resources 13 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4: CONTROLS AND PROCEDURES 13 PART II: OTHER INFORMATION 14 14 ITEM 1: LEGAL PROCEEDINGS 14 ITEM 1A: RISK FACTORS 15 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4: MINESAFETY DISCLOSURES 15 ITEM 5: OTHER INFORMATION 15 ITEM 6: EXHIBITS 16 SIGNATURES 17 INDEX PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OPTi INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) December 31, March 31, (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets 49 Income tax receivable — Deferred tax asset — Total current assets Property and equipment, at cost Machinery and equipment 43 62 Furniture and fixtures 17 17 60 79 Accumulated depreciation ) ) 10 9 Other assets Non-current deferred tax assets — Total other assets — Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $
